Case 2:13-cr-20685-NGE-DRG ECF No. 231 filed 10/29/20                      PageID.2687        Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal Case No. 13-20685
 v.
 KENNETH WILLIAM KLANSECK,                                    Honorable Nancy G. Edmunds

              Defendant.
                             /

                            ORDER DENYING DEFENDANT’S
                      MOTION FOR COMPASSIONATE RELEASE [224]

         Pending before the Court is Defendant’s Motion for Compassionate Release. (ECF

 No. 224.)1 Defendant requests that pursuant to the First Step Act of 2018 and 18 U.S.C.

 § 3582(c)(1)(A) the Court resentence him to a sentence of imprisonment of time served,

 or alternatively, convert the remainder of his sentence to a term of supervised release.

 Defendant contends he faces a serious risk of grave illness or death as a result of the

 COVID 19 pandemic and that this constitutes an extraordinary and compelling

 circumstance justifying compassionate release. The government opposes the requested

 relief and has filed a response. (ECF No. 228.) The Court has reviewed the record in its

 entirety and finds that a hearing on this matter is not necessary. For the reasons set forth

 below, the Court DENIES Defendant’s motion.

         I.       BACKGROUND

         Defendant pled guilty to one count of distribution of methamphetamine to a person

 under the age of 21 in violation of 21 U.S.C. § 859 and one count of manufacturing


         1
           Defendant also filed a pro se motion for compassionate release (ECF No. 209), which is resolved
 by this order. Defendant is represented by pro bono counsel in connection with the instant motion. The
 Court commends counsel for taking on this pro bono representation and appreciates counsel’s efforts and
 strong briefing in support of the motion.

                                                    1
Case 2:13-cr-20685-NGE-DRG ECF No. 231 filed 10/29/20           PageID.2688     Page 2 of 5




 methamphetamine in violation of 21 U.S.C. § 841(a)(1). The criminal charges arose from

 his involvement in manufacturing methamphetamine with his co-defendant and then

 girlfriend, Sarah Sweet. Defendant Sweet is the person under the age of 21 to whom

 Defendant was accused of distributing methamphetamine. There were also allegations

 that Defendant was involved in the production of methamphetamine for the benefit of a

 major dealer and motorcycle gang, but those charges were ultimately dismissed. On April

 12, 2016, the Court sentenced Defendant to be imprisoned for a term of 121 months.

 According to the Government, Defendant’s sentence was at the bottom of the guideline

 range.

          Defendant is currently confined at FCI Sandstone. At the time of his sentencing,

 Defendant had already served almost 32 months in prison as a result of being denied

 bond and detained pending trial. His projected release date is May 3, 2022. But as

 Defendant points out, he may be eligible for home confinement as early as November 03,

 2021.

          Defendant is 35 years old. He suffers from obesity with a body mass index of

 approximately 35.5. The Government concedes that Defendant’s obesity places him at

 an increased risk if he contracts COVID-19. Defendant also has a long history of mental

 illness. He currently suffers from schizoaffective disorder and depression, among other

 related conditions. In addition to his diagnosed mental health problems, Defendant is a

 victim of significant childhood abuse and trauma. He claims his mental disorders and the

 childhood abuse he suffered are the root cause of the various crimes he committed prior

 to his incarceration, and that while incarcerated, he has learned and worked to develop

 coping mechanisms to manage his mental illness. Defendant contends, however, that



                                              2
Case 2:13-cr-20685-NGE-DRG ECF No. 231 filed 10/29/20             PageID.2689     Page 3 of 5




 the lockdown measures put in place at FCI Sandstone in response to the COVID-19

 pandemic prevent him from continuing his coping and treatment efforts, and ultimately

 have resulted in the worsening of his mental health condition.

        On April 3, 2020, Defendant submitted a request to the BOP for compassionate

 release. On April 8, 2020 the BOP denied Defendant’s request. There does not appear

 to be any dispute that Defendant exhausted his administrative remedies before seeking

 relief in this Court.

        Defendant now moves for compassionate release in this Court. The motion has

 been fully briefed and is ripe for consideration.

        II.     ANALYSIS

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows (emphasis added):

        The court may not modify a term of imprisonment once it has been imposed
        except that—in any case—the court, upon motion of the Director of the
        Bureau of Prisons, or upon motion of the defendant after the defendant has
        fully exhausted all administrative rights to appeal a failure of the Bureau of
        Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
        from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier, may reduce the term of imprisonment (and may impose
        a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction ...
                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission.

 Thus in order to obtain relief under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must satisfy

 the exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

 warrant a reduction of his sentence or compassionate release. In addition to this showing,



                                               3
Case 2:13-cr-20685-NGE-DRG ECF No. 231 filed 10/29/20                          PageID.2690         Page 4 of 5




 the Court must also consider the sentencing factors described in 18 U.S.C. § 3553(a) and

 determine whether a sentence reduction would be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

         In his motion, Defendant claims his medical condition, and specifically his mental

 health issues and his obesity, in the wake of the COVID-19 pandemic constitute

 extraordinary and compelling circumstances warranting compassionate release under §

 3582(c). The Government responds that Defendant’s health conditions do not entitle him

 to compassionate release. The Government also argues that Defendant is not entitled to

 release under § 3582(c) because he poses a continued danger to the community.

         Having considered the record in its entirety, the Court agrees the with Government

 that Defendant has failed to demonstrate that he is entitled to compassionate release at

 this time. Specifically, the Court finds that consideration of the factors set forth in §

 3553(a) weigh against granting the requested relief.2 The nature and circumstances of

 Defendant’s offenses are serious, and that one factor weighs against granting

 compassionate release under the circumstances presented here. See § 3553(a)(1).

 Moreover, the Court finds that releasing Defendant to home confinement at this point,

 with more than a year remaining on his sentence and under these circumstances would

 not be consistent with the other § 3553(a) factors. The Court finds that the statutory goal

 of imposing punishment would not be satisfied by releasing Defendant to home

 confinement at this point. And the Government’s argument concerning the continued


         2
           Because the Court finds that consideration of the § 3553(a) factors is dispositive of Defendant’s
 motion, the Court will not address the issue as to whether Defendant’s health condition in the wake of the
 COVID-19 pandemic constitutes an extraordinary and compelling circumstance. Based on the record
 before the Court, Defendant does not appear to be at a higher risk of contracting the virus than any other
 inmate. And while the Court sympathizes with the additional hardship placed on Defendant’s mental health
 by the COVID-19 lockdown restrictions, the Court is also cognizant of the fact that all inmates face additional
 strains are their mental health and well-being as result of the same restrictions.

                                                       4
Case 2:13-cr-20685-NGE-DRG ECF No. 231 filed 10/29/20                          PageID.2691         Page 5 of 5




 danger Defendant poses to the community in light of his past criminal conduct is

 compelling.3 Thus granting the requested relief would be inconsistent with and not

 supported by the § 3553(a) factors.

         III.     CONCLUSION

         Accordingly, for the above stated reasons, IT IS HEREBY ORDERED that

 Defendant’s Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) is

 DENIED.

         SO ORDERED.

                                                      s/Nancy G. Edmunds
                                                      Nancy G. Edmunds
                                                      United States District Judge



 Dated: October 29, 2020

 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on October 29, 2020, by electronic and/or ordinary mail.


                                                      s/Lisa Bartlett
                                                      Case Manager




         3
            The Court agrees with Defendant that there are certainly mitigating circumstances surrounding
 his prior criminal activity and his conduct in connection with the charges at issue here. But the Court already
 took those mitigating factors into consideration in issuing Defendant’s original sentence, which, as noted,
 were towards the bottom of his guideline range.

                                                       5
